Citation Nr: 0946411	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of right rib 
fractures.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1957.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2009, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct additional procedural and 
evidentiary development and following the AMC's completion of 
the requested actions, the case was returned to the Board for 
further consideration.  

In correspondence received by the Board in May 2009, the 
Veteran indicated that he was seeking service connection for 
hepatitis B, to include as due to in-service exposure to 
carbon tetrachloride.  Such matter has not been developed or 
adjudicated for review by the Board at this time, and, as 
such, that matter is not herein addressed.  It is, however, 
referred to the Waco RO for initial development and 
consideration.  


FINDING OF FACT

The Veteran sustained in-service fractures of the right 
posterior 10th and 11th ribs and he currently experiences 
residuals thereof, including scar tissue in the area of rib 
trauma and right-sided back pain.  


CONCLUSION OF LAW

Service connection for residuals of fractures of the right 
posterior 10th and 11th ribs is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2009).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that 
there exists a plausible basis in the record for a grant of 
service connection for residuals of a fracture of the right 
11th rib, the need to discuss VA's efforts to comply with the 
VCAA, its implementing regulations, and the interpretive 
jurisprudence, is obviated.  Notice is taken that the Veteran 
in May 2009 advised the Board that in-service X-rays 
involving his in-service rib fracture were in actuality taken 
at a shipyard infirmary, as opposed to the hospital, and he 
furnished a release to obtain the actual X-rays.  Given that 
the record affords a basis to grant the requested benefit, 
further action to obtain those X-rays is unnecessary.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service treatment records indicate that the Veteran entered 
service without any prior rib fracture and that, in January 
1957, he fell approximately three feet and fractured his 
right 11th rib without displacement or nerve or artery 
involvement.  Following the incident, medical treatment was 
obtained in a hospital setting, with X-ray examination 
showing a nondisplaced rib fracture.  No further treatment 
relating to the aforementioned rib fracture is shown in 
service treatment records and a medical examination at 
service separation in July 1957 disclosed no residuals of 
that rib fracture.  

Medical data developed after service indicate that the 
Veteran has received extensive medical care for a variety of 
disorders, including but not limited to replacement of an 
aortic heart valve, dissection of the aorta, coronary artery 
disease, intervertebral disc disease, and Hodgkin's disease.  
Residuals of the in-service rib fracture were not documented 
in that medical data, but because the Veteran offered a 
credible account of recurring pain in the area of the prior 
rib fracture, the Board remanded this matter to the AMC, in 
part, to obtain a VA medical examination and opinion as to 
the existence of residuals of the in-service rib fracture.  
That examination was performed in July 2009, with clinical 
and laboratory testing yielding findings which led to entry 
of diagnoses of fractures in 1955 of the right posterior 10th 
and 11th ribs, healed; and intermittent right lower back pain 
that was as likely as not due to scar tissue related to the 
1955 injury.  

Pain, alone, without evidence of underlying pathology, does 
not constitute a disability for VA purposes.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this 
instance, however, the VA examiner in July 2009 while finding 
that the rib fractures were in fact healed, nevertheless 
opined that it was at least a 50 percent probability that 
scar tissue from in-service trauma to the rib region was 
producing intermittent right low back pain.  Thus, in this 
instance there is underlying pathology, i.e., scar tissue 
from the in-service trauma to the ribs, which accounts for 
the veteran's right low back pain, and on that basis, service 
connection for residuals of in-service fractures of the right 
posterior 10th and 11th ribs is warranted.  


ORDER

Service connection for residuals of in-service fractures of 
the right posterior 10th and 11th ribs, to include right-sided 
back pain from scar tissue in the traumatized area, is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


